Case 7:20-cr-00098-VB Document 30 Filed 09/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ween nnn nn nee enn nemnnnennnnnnen X an
UNITED STATES OF AMERICA ; of
Vv. : ORDER
MATTHEW RANGLIN and 20 CR 98 (VB)
MATTHEW COKE, .

Defendants.
0 na wn a --X

 

A change of plea hearing as to defendant Matthew Ranglin is scheduled for
September 11, 2020, at 11:00 a.m. This proceeding will be conducted in person at the
Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://(www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening™20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: September 3, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
